The application for writ of error in this case was based upon the fact that the judges of the Court of Civil Appeals for the Fourth District had disagreed in the disposition of the case. Upon an examination of the opinions of the judges of that court we are unable to ascertain what declarations of the testatrix, Mrs. Stolte, were the subject of the disagreement. It appears to be an abstract question of law about which the difference of opinion arose, and we are unable to determine such question, unless we know the facts to which the law must be applied. The question arises, what disposition shall we *Page 418 
make of the case? We have no jurisdiction to decide abstract questions thus presented. Can we refer this case back to the Court of Civil Appeals for a finding of the facts under chapter 51 of the Laws of 1905, p. 71, which contains this provision:
"Article 1024a. It shall be the duty of the Courts of Civil Appeals to decide all issues presented to them by proper assignments of error, by either party, in all causes now pending, or which may hereafter be pending before them, whether such issues be of fact or of law, and announce in writing their conclusions so found. Provided, that if the Court of Civil Appeals has failed to file a conclusion of fact upon any material issue in the case properly assigned in that court and in the Supreme Court, and that by reason of such failure the Supreme Court is not able to pass upon such assignment, it shall be the duty of said Supreme Court to return the record to the Court of Civil Appeals from which it came, with directions to make and file a conclusion of fact upon each of such issues, and to return the same with the record to the Supreme Court."
It will be observed that the authority of this court to send the case back is confined to issues which have been properly assigned in the Court of Civil Appeals, and which are properly assigned in this court. No assignment in the Court of Civil Appeals raises the issue of the admissibility or of the effect of the declarations of the testatrix, therefore we have no authority to refer the case back to the Court of Civil Appeals to make a statement of facts which would disclose the character of the declarations about which the disagreement occurred. It is therefore ordered that this writ of error be dismissed at the cost of the plaintiff in error.
Writ of Error Dismissed.